Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIM
This is a 2nd non-final action on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13, 17, 27-29, 33, 37, 39, 41, 42, 44 and 45, 46, 57, 58, 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of 
Claims 39 and 42 recite the limitation at “least one unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the 
Claims 1-8, 11-13, 17, 29, 33, 37, 39, 41, 42, 44 and 45, 49, 52, 53, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. in view of Takagaki, K (JP 2006006318 A).  
Prakash et al. discloses a beverage composition containing sugars and sweetness enhancers (abstract, 0014).   The reference discloses that steviol glycosides, such as Reb A and Reb M have sweet lingering and bitterness and a licorice aftertaste, and uses sweetness enhancers to improve the sweetness of the beverage (0465).  Claim 1 differs from the reference in the use of a particular flavor enhancer caffeoyl-substituted quinic acids and their salts.
	Takagaki discloses a taste-modifying agent containing compounds, such as dicaffeoyl quinic acid and their derivatives (abstract).  The taste-modifying (TM) agent can affect the intake of foods and ingredients by changing the taste.  The use of the salt was found on page 5, last paragraph).  
 The reference discloses that the taste modifier can be used with “faintly felt sweet”  or can be used on any food  or beverage (abstract and page 9, next to last paragraph).  Applicants’ specification states that a sensory modifier is effective to reduce sweetness linger, reduce bitterness and otherwise improve the sensory attributes of the steviol glycoside component.  It is seen that the term sensory modifier (SM) is broader the TM of the claims, but it would include modifying bitterness and sweetness linger, since the composition is the same, it would have been expected to improve these attributes.  These terms will be used interchangeably to mean that a taste modifier, is one of the sensory modifiers.   As to the use of the TM in particular amounts as a salt, the reference discloses that it can be used in salt form (page 5, last paragraph).  Therefore, it would have been obvious to treat a steviol glycoside with the TM of the reference containing the claimed caffeoly-substituted quinic acids and their salts, since the reference discloses that the dicaffeoylquinic acids and their derivatives can be used in general to modify the taste of food and beverages (abstract).  Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to  use caffeoylquinic acids (CA) and their salts to treat foods, such as steviol glycosides which are known to have a bitter taste, and to have an after taste (taste linger), since the CA and their salts were used to modify taste in general.  One of ordinary skill in the art, before the effective filling date of the claimed invention, would have been motivated to use the caffeoylquinic acids to treat foods, such as steviol glycoside, since the CA and their salts were known to modify taste in general, and one  of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because it was known to use CA to modify taste of beverages in general, so that one would think to use CA to modify the bitter taste of steviol glycosides. .  
	Claim 2 requires that the SM is used in an amount to reduce sweetness linger and bitterness, and that the SM is a salt fraction and an acid fraction of monocaffeoyquinic acid and a salt of dicaffeoylquinic and that the acid fraction is a monocaffeoylquinic acid and dicaffeoylquinic acid.  Takagi et al.  discloses the use of quinic acid derivative, such as dicaffeoylquinic acid and their salts and other fractions (page 5, starting with paragraph “Herein “the” “).  
	Claim 3 requires other caffeoylquinic derivatives which are disclosed on page 5, under Best Mode of Takagi.  
	Claims 4-8 require various combinations of salts or acids of monocaffeoyquinic acids( MCQ)  and  dicaffeoylquinic.  The reference discloses that these forms of the MCQ acids are known as above, and that their salts can be used to modify taste.  
	Claim 11 further requires various amounts of dicaffeoylquinic acid and its salts, and claim 12, 60-80 % of the SM is in salt form and claim 13 that the SM is in acid form in particular amounts.    In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a sensory modifier properties such as amount dicaffeoylquinic acid and its salt and derivatives are important.  It appears that the precise ingredients as well as their proportions affect the sensory modification of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been within the skill of the ordinary worker to use particular amounts of the claimed ingredients for their known function of being a taste modifier.  
	Claim 17 further requires sodium and potassium salt of caffeoylquinic acids.  These are the most commonly form of salts used in food, and Official Notice is taken of this.  The use of the salts is disclosed above.  
Claim 29 requires particular amounts of steviol glycoside component  and claim 33 amounts of the sensory modifier, and claim 37 particular ratios of steviol glycoside to sensory modifiers.  However, as the sensory modifier was known as disclosed by Takagaki, and its use for all types of food, it would have been within the skill of the ordinary worker to use particular amounts of ingredients to make a satisfactory product.  
             As to testing the amount effective to decrease sweetness linger or bitterness as in claim 39 or 42, the Takagi et al.  discloses using a test group as in embodiment 2,  and a comparative example as in table 2.  Table 10 discloses a quinic acid derivative extract powder.  
	Claim 41 requires a reduced amount of sweetness lingering compared to a control sample and claim 44 that is has less bitterness.  As it was known that the dicaffeoylquinic acids could be use as taste modifying agents , the amount of sweetness linger and bitterness would have been improved absent a showing to the contrary.  
	Claim 45 is to a composition which is aqueous containing the steviol glycoside.  The reference to Takagaki discloses that the composition with the taste modifier can be a beverage (page 12, first paragraph).  Even though the steviol glycoside is not disclosed specifically other foods such as tea are disclosed, which can have a bitter taste and Official Notice is taken of this (page 12, first paragraph).  If the TM can overcome bitterness in tea, nothing is seen that it could not overcome bitterness in other foods, such as stevia fractions, i. e. the steviol glycoside. 
	Claim 46 further requires that the composition is in solid form.  However, official notice is taken that steviol glycoside composition can be in solid forms such as sweetener packets containing stevia.  Also, Takagaki discloses a taste modifier such as dicaffeoyl quinic acid can be used in the dry form (page 8).  
	Claim 49 requires that the steviol glycoside composition is a beverage.  Takagaki et al. discloses that CA’s can be used in drinks (page 5, Best Mode, 1st para.).  
	Claim 52 is to a method for reducing sweetness linger (aftertaste) from a steviol glycoside composition in an edible composition .  Takagaki discloses that dicaffeoyl quinic acid  (DQA) was known to be used in beverages and food compositions  (abstract).  The further composition has been disclosed above in claim 1 .  Takagaki discloses that DQA was used in beverages and foods to provide a taste modifier to facilitate the intake of foods which were difficult to take in their original form due to bitterness or sourness, and having an action for changing the taste of the foods, which means that the DQA must have been mixed with the other ingredients in order for the DQA to affect the taste of the beverage (abstract).   Claim 52 differs from the reference in reducing the sweetness linger( aftertaste) of a steviol glycoside component (steviol) by mixing it with a sensory modifier (SM) in amounts to decrease the aftertaste of the steviol, and that the SA is a mixture containing CAQ and one of its salts in amounts of 50% of the SM in salt form.  It would have been within the skill of the ordinary worker to use particular amounts of the TM to modify the taste of the beverage as in In re Boesch as above in claim 11.    As to the use of the TM in particular amounts as a salt, the reference discloses that it can be used in salt form, since salts of acids are common, and the reference states the use of caffeic acid and its’ derivatives (page 5, next to last paragraph).  Therefore, it would have been obvious to  one of ordinary skill in the art, before the effective filing date of the claimed invention, to reduce the after taste of a steviol glycoside in a composition by combining the steviol and sensory modifier in effective amounts , and to use caffeoyl substituted quinic acids and one of their salts in particular amounts as disclosed Takagaki et al. before the effective date of the claimed invention and would have arrived at in view of the teachings of the prior art and the reference to Takagai.  One would have been motivated to reduce the aftertaste of the steviol glycoside by combining it with a known taste modifier such as decaffeoylquinic acid and to use it in its salt form since that is the function of  decaffeoylquinic acid as disclosed by Takagaki.  
One would have a reasonable expectation of success of expecting that the method of Takagaki of combining decaffeoylquinic acid with other ingredients would reduce the aftertaste, since that is an unwanted taste which the decaffeoylquinic acid was disclosed by Takagaki et al. of reducing.  
	The limitations of claim 53 have been disclosed above as in claim 2 and are obvious for those reasons.  
	The limitations of claim 54 have been disclosed above as in claim 52, and are obvious for those reasons, except for this claim is to reducing bitterness, which is seen to have been included in the teachings of Takagaki who disclosed that combining decaffeoylquinic acid which would have changed the taste of the food, i. e. steviol to be mixed with other foods.  
The limitations of claim 55 have been disclosed above as in claim 3 and are obvious for those reasons.  
Claim 27 requires the use of particular glycosides, which are Reb D and Reb M or both.   Takagaki discloses a taste-modifying agent containing compounds, such as dicaffeoyl quinic acid and their derivatives (abstract).  The use of the salt was found on page 5, last paragraph.  Prakash et al. discloses a beverage composition containing sugars and sweetness enhancers (abstract, 0014).   The reference discloses that steviol glycosides, such as Reb A and Reb M have sweet lingering and bitterness and a licorice aftertaste, and uses sweetness enhancers to improve the sweetness of the beverage (0465).  Therefore, it would have been obvious to treat such glycosides to remove the bitterness and sweet lingering aftertaste as disclosed by Prakash et al.  with taste or sensory modifiers to improve the taste of  steviol glycosides, since the reference to Takagaki discloses that the claimed sensory modifiers caffeoyl-substituted quinic acids and their salts can be used for the function of modifying the taste of foods and beverages.  
Claim 28 further requires particular amounts of Reb M.   Official Notice is taken that Reb M is one of the better tasting stevia fractions, with Reb A generally having the most after- taste.  Therefore, it would have been obvious to use particular amounts of the better tasting stevia fractions.
Claim 27 requires the use of particular glycosides, which are Reb D and Reb M or both.   Takagaki discloses a taste-modifying agent containing compounds, such as dicaffeoyl quinic acid and their derivatives (abstract).  The use of the salt was found on page 5, last paragraph.  Prakash et al. discloses a beverage composition containing sugars and sweetness enhancers (abstract).   The reference discloses that steviol glycosides, such as Reb A and Reb M have sweet lingering and bitterness and a licorice aftertaste, and uses sweetness enhancers to improve the sweetness of the beverage (0465).  Therefore, it would have been obvious to treat such glycosides to remove the bitterness and sweet lingering aftertaste as disclosed by Prakash et al.  with taste or sensory modifiers to improve the taste of  steviol glycosides, since the reference to Takagaki discloses that the claimed sensory modifiers caffeoyl-substituted quinic acids and their salts can be used for the function of modifying the taste of foods and beverages.  

Claims 57 and  58 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (2017/0295827)  in view of Takagaki as applied to claims 1-8, 11-13, 17, 27, 28, 33, 37, 39, 41, 42, 44, 45, 46, 52-55 above, and further in view Lee et al. (2013/0071521).
Claim 57 is to an aqueous steviol glycoside solution of claim 45 containing the glycoside in particular amounts of 200 ppm to 1000 ppm which was disclosed in claim 29 as known, and that the sensory modifier was a salt and acid fraction as disclosed in claim 3 above.  The use of salts has been disclosed above and  the use of the claimed ingredients have been disclosed above.  Claim 57 differs from the reference in that the salt fraction is from 50-80% of the sensory modifier and that the steviol solution has reduced aftertaste having the same concentration of the steviol without a sensory modifier.  However, it would have been within the skill of the ordinary worker to use the salt fraction of the SM in particular amounts as in In re Boesch above and to expect that the aftertaste would have been reduced.
Claim 57 further requires that the steviol solution have particular reb D,  M and A in particular amounts and that the in the last paragraph which has a comparison of a aqueous steviol glycoside solution with  aftertaste  compared to the same having the same concentration as the same steviol glycoside without the sensory modifier.  Prakash discloses that Reb’s M , D and A can be used in amounts of from 1 ppm to 300 ppm, in particular 250 ppm (0233).   Since, the composition has the particular sweetness steviol glycoside, and Reb A and M are known to have bitter after taste, and Reb D has a good aftertaste, it would have been expected that using such in particular amounts would not require a sweetness modifier.   The bitterness and sweetness attributes of the Reb’s are disclosed by Lee et al.  The reference discloses that Reb A or other high intensity sweeteners and be used with Reb D, which can be used at 93% concentration (abstract).  The reference discloses that Reb D has been shown to have a better taste profile than Reb A and other steviol glycosides particularly in cola beverage products (0009, BSTX).  Therefore, it would have been obvious to make a product with Reb D, which would not require a sensory modifier, since it has a better taste profile than other steviol glycosides in the composition of the combined references.    
 The limitations of claim 58 have been disclosed above in claim 57, but the amounts are somewhat different.  However, as above, in In re Boesch, it would have been obvious to use various amounts of ingredients for their known functions.  
			ALLOWABLE SUBJECT MATTER
Claim 59 is allowed over the prior art, however, it is also rejected under 112 as above.  It would be allowable if this rejection was overcome.  

			REASONS FOR ALLOWANCE
Claim 59 is allowable, since no prior art was found with particular amounts of Reb D and Reb M with the claimed sensory modifier in particular amounts.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                         HFH 2-7-2022